Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant has amended claim 20. 35 U.S.C. 112 rejection has been withdrawn.
Applicant’s arguments, filed December 17, 2021, with respect to the rejection(s) of claim(s) 1-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made. Please direct attention to rejection below, specifically reference Eby, regarding the amended limitations of the second member being connected with the first member such that a distal tip of the first member is positioned within the expandable portion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 9, 11-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2013/0282019 to Bouliane in view of U.S. Patent No. 3,901,298 to Eby.
	As to Claims 1, 13, and 20, Bouliane discloses a surgical instrument (100, Fig. 1, [0021]). The instrument comprises a first driver member (120) being engageable (at 106) with a fastener (200, [0021, 0034]), a second sleeve member (118) including an expandable portion (110) configured for capturing the fastener [0025, 0030], a third sleeve member (116) being engageable with the expandable portion (110) to releasably capture the fastener [0024, 0036], and an actuator (112) connected with the second member (118) and the third member (116), the actuator (112) including a knob (134) having a threaded inner surface (of 134) and a threaded coupling member (132) engageable with the threaded inner surface to facilitate axial translation of the second sleeve member relative to the third sleeve member (Figs. 4 and 7A-7C, [0027-0029]). The system includes a fastener (202) comprising a first end including a spherical head [0022] and a socket (to receive 106, [0022, 0034]) and a second end configured to penetrate tissue (Figs. 6A-6C, [0022]).
As to Claims 2, 13, and 20, Bouliane discloses a surgical instrument wherein the expandable portion (110) includes an expandable collet (formed by 156) engageable with the fastener [0031-0031, 0036].  
As to Claim 3, Bouliane discloses a surgical instrument wherein the expandable portion (110) moves between a first, closed position and to a second, open position with the fastener [0031-0031, 0036].   
As to Claims 9 and 18, Bouliane discloses a surgical instrument further comprising a pin (150) connecting the second and third members to facilitate relative axial translation [0029]. 
Claim 11, Bouliane discloses a surgical instrument wherein the first member (120) is connected to the second member (118) to prevent the first member from rotating relative to the second member (via 138, [0028]). 
As to Claims 12 and 19, Bouliane discloses a surgical instrument wherein the first member is keyed (via 142) with the second member to facilitate translation of the second member relative to the first member [0028]. 
As to Claims 1-3, 9, 11-13, and 18-20, Bouliane discloses the claimed invention except for the second sleeve member being connected with the first driver member such that a distal tip of the first member is positioned within the expandable collet portion.
Eby discloses a driving instrument (Fig. 4) wherein a second sleeve member (20) is connected with a first driver member (16, Col. 5, Lines 8-18) such that a distal tip (18) of the first driver member is positioned within the expandable collet portion (28, Fig. 4, Col. 4, Lines 23-40) in order to allow for increased force to be applied to the screw without risk of unwanted displacement (Col. 6, Lines 21-33).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the surgical instrument of Bouliane with the distal tip modification of Eby in order to allow for increased force to be applied to the screw without risk of unwanted displacement.

Claims 4-8, 10, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2013/0282019 to Bouliane in view of U.S. Patent No. 3,901,298 to Eby in further view of U.S. Patent Pub. No. 2009/0326545 to Schaffhausen.
As to Claims 4-8, 10, and 14-17, Bouliane and Eby disclose the claimed invention except for wherein the second member includes a sleeve and an engagement surface disposed between the sleeve and the expandable portion, wherein the engagement surface includes a tapered configuration, wherein the engagement surface defines a ramp, wherein a distal end of the third member is slidably engageable 
Schaffhausen discloses a surgical instrument (100, [0011]) wherein a second member (110) includes a sleeve (body of 110) and an engagement surface (between 142 and more proximal body of 110, Fig.5A) disposed between the sleeve and the expandable portion (Fig. 5A). The engagement surface includes a tapered configuration (taper between 142 and more proximal body of 110, Figs.5A and 5B). The engagement surface defines a ramp (taper between 142 and more proximal body of 110, Figs.5A and 5B). A distal end of the third member is slidably engageable with the engagement surface to lock the expandable portion with the fastener (fixed configuration described in [0052]). The third member (108) includes a passageway (within 144), the engagement surface being moveably positioned within the passageway to move between a first configuration (Fig. 6A) in which the engagement surface is spaced apart from the passageway [0049] and a second configuration (Fig. 6B) in which the engagement surface is positioned within the passageway [0049]. The third member (106) includes a slot (158) configured for disposal of the pin (described in [0049]), the slot extending a distance along the third member (Fig. 6A) to allow for translation of the pin within the slot during translation of the third member relative to the second member [0049] in order to allow for ease of securement between the driver and fastener [0046].
Bouliane and Eby with the engagement surface and pin modification of Schaffhausen in order to allow for ease of securement between the driver and fastener.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775